236 S.W.3d 703 (2007)
STATE of Missouri, Respondent,
v.
Kevin W. HARMON, Appellant.
No. WD 66942.
Missouri Court of Appeals, Western District.
November 6, 2007.
Craig A. Johnston, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before: NEWTON, P.J., SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
A jury convicted Kevin Harmon of first-degree murder, kidnapping, and armed criminal action. On appeal, Harmon contends: (1) the evidence was insufficient to prove the element of deliberation for first-degree murder; and (2) the trial court erred in failing to declare a mistrial for prosecutorial misconduct.
Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).